Citation Nr: 0627514	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-09 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post traumatic stress disorder (PTSD) from October 15, 
2001 to June 24, 2002, and on and after September 1, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 decision by the RO.  By that 
decision, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation therefor, effective from 
October 15, 2001, with a temporary total rating assigned from 
June 25, 2002 to August 31, 2002.  On appeal, the veteran 
seeks a higher evaluation for the periods that the 30 percent 
rating has been in effect.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The Board has reviewed the materials in the veteran's claims 
file, and finds that additional development is required 
before a final determination can be made.  Specifically, it 
appears clear from the documents in the file that not all of 
the VA treatment records relevant to the veteran's claim have 
been obtained and associated with the record on appeal.  In 
addition, although the veteran has reported having received 
relevant treatment from two private care providers (Carol 
Brady, LISW, and James Diehl, Ph.D.), it does not appear that 
a complete set of clinical records has been procured from 
either provider.  These matters need to be addressed.  See, 
e.g., 38 C.F.R. § 3.159(c), (e) (2005); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  The Board also finds that it would 
be helpful to have the veteran re-examined in order to obtain 
further information as to the present level of impairment 
occasioned by the condition at issue.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to provide a release for 
all relevant clinical records in the 
possession of Carol Brady, LISW, and James 
Diehl, Ph.D.  If he provides an appropriate 
release, assist him in obtaining the records 
identified, following the procedures set 
forth in 38 C.F.R. § 3.159.  Any additional 
evidence received should be associated with 
the claims file.

2.  Obtain copies of records pertaining to 
any VA treatment the veteran has received for 
psychiatric difficulties since the time that 
such records were last procured in January 
2004.  The evidence obtained should be 
associated with the claims file.

3.  After the above development has been 
completed, arrange to have the veteran 
scheduled for a psychiatric examination.  The 
examiner should review the claims file, 
examine the veteran, and fully describe all 
psychiatric symptoms and manifestations 
exhibited by the veteran, and their impact on 
his social and industrial functioning.  The 
examiner should also provide a global 
assessment of functioning score.  If the 
veteran is found to have psychiatric 
disorders other than service-connected PTSD 
(e.g., a depressive disorder), the examiner 
should provide an opinion as to whether such 
disorders are separate and distinct from 
PTSD, or whether they are caused or 
aggravated by, adjunct to, or otherwise 
related to PTSD or any other service-
connected condition.  If the veteran has 
psychiatric disorders unrelated to PTSD, and 
unrelated to any other service-connected 
condition, the examiner should offer an 
opinion as to which of the veteran's 
psychiatric symptoms are due to PTSD alone 
and which are due to unrelated psychiatric 
disorders.  If it is not feasible to provide 
such an opinion, the examiner should state 
that in the report of the examination.  A 
complete rationale should be provided.

4.  Thereafter, take adjudicatory action on 
the veteran's claim for a higher initial 
rating for PTSD.  If any benefit sought 
remains denied, furnish a supplemental 
statement of the case (SSOC) to the veteran 
and his representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DAVID A. BRENNINGMEYER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
